Case 16-16498-amc       Doc 93   Filed 07/28/20 Entered 07/28/20 13:22:45          Desc Main
                                 Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                     :
                                              :
            Maria A. Townes                   :       Case No.: 16-16498(AMC)
                                              :
            Debtor                            :       Chapter 13



                                          ORDER


          AND NOW, this ____ day of                                        2020,      upon
   consideration of the Motion to Reconsider the June 16, 2020 Order Dismissing the instant
   Bankruptcy matter, it is hereby;


          ORDERED and DECREED that the motion is GRANTED and the Order of this
   Court dated June 16, 2020 Dismissing the case is vacated;


            FURTHER ORDERED:




  Date: July 28, 2020

                                                      Hon. Ashely M. Chan
